Order unanimously reversed, with costs, and motion granted, with $10 costs. Memorandum: The proposed answer of the appellant and the papers in support of her motion set forth sufficient facts to allege a meritorious defense. The facts alleged in the supporting papers in explanation of the default are sufficient to constitute a reasonable excuse. The denial of the motion was therefore an improvident exercise of discretion. (Appeal from order of Brie County Court denying motion to open default judgment, vacate order of reference and interpose answer.) Present — Bastow, J. P., Goldman, Henry, Noonan and Del Yecehio, JJ.